Citation Nr: 1536256	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-36 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for amyotrophic lateral sclerosis (ALS).

2.  Entitlement to service connection for undiagnosed illness due to the Persian Gulf War (claimed as severe headaches, disease of nerve root, pain in joints, chronic fatigue, muscle pain, memory loss, shortness of breath, gastroesophageal reflux disease (GERD), weight loss, depression, and degenerative disc disease).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1990 to May 1991 and from March 1995 to August 1995.  He had additional periods of service in the Alabama Army National Guard from September 1980 to March 1981 and from January 1998 to January 1999, to include active duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and May 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the December 2009 rating decision, the RO continued a previous denial of service connection for ALS because new and material evidence sufficient to reopen the claim had not been received.  In an October 2013 statement of the case, the RO reopened the claim, but denied it on the merits.  The Board must find that new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that, in the May 2011 rating decision, the RO reopened and denied the claim concerning ALS.  However, because the Veteran submitted a notice of disagreement in response to the December 2009 rating decision and perfected his appeal after receiving an October 2013 statement of the case addressing the ALS issue, the December 2009 rating decision is on appeal with regard to the ALS issue.

The reopened issue of entitlement to service connection for ALS and the issue of entitlement to service connection for undiagnosed illness due to the Persian Gulf War are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.



FINDINGS OF FACT

1.  A January 2003 rating decision denied service connection for ALS.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision.

2.  Evidence submitted since the January 2003 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for ALS.


CONCLUSIONS OF LAW

1.  The January 2003 RO decision, which denied the Veteran's claim of service connection for ALS, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for ALS has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, the Veteran originally filed an application for benefits concerning ALS in May 2002.  By the January 2003 rating decision, the RO denied the claim of service connection for ALS.  The Veteran received notice of that decision but did not appeal.  New and material evidence was not received within a year of the decision.  See 38 C.F.R. § 3.156(b) (2015).  Thus, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Then, in a report of contact with the Veteran, dated August 17, 2009, the RO determined that the Veteran filed an informal claim regarding a new diagnosis of ALS.  The Board notes that the RO sent the Veteran a letter, dated August 12, 2009, stating that according to VA records, the Veteran has a diagnosis of ALS.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 21 Vet. App. 110, 121 (2010), the United States Court of Appeals for Veterans Claims (Court) emphasized that 38 C.F.R. § 3.156(a) is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The January 2003 rating decision originally denied the Veteran's ALS service connection claim because of lack of evidence of a diagnosis of or treatment for ALS.  The evidence considered in that decision included the Veteran's service treatment records, VA and private treatment records, and his statements.

Evidence received since the January 2003 decision includes additional treatment records, which could possibly indicate that the Veteran sought treatment for symptoms consistent with ALS, and argument from the Veteran's representative (see December 2013 statement), which cites the August 2009 letter from the RO to the Veteran, acknowledging a diagnosis of ALS.

This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied ALS service connection claim.  Thus, new and material evidence has been received, and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed below in the remand section.

Additionally, as stated in that August 2009 letter, according to 38 C.F.R. § 3.318 (2015), service connection for ALS may be established if ALS is developed at any time after military discharge and if the Veteran had active continuous service of 90 days or more.  As this provision was made effective September 23, 2008, to the extent it is a liberalizing law, the claim would be reviewed de novo in any case.  See Spencer v. Brown, 4 Vet. App. 283 (1993).


ORDER

New and material evidence having been presented, the claim of service connection for ALS is reopened, and to this extent only, the appeal is granted.


REMAND

Regarding ALS, after review of the record, the Veteran has not been afforded a VA examination specifically addressing ALS.  Therefore, in consideration of the regulations pertaining to ALS and the RO's acknowledgment that the Veteran has a diagnosis of ALS (see August 12, 2009 letter), a VA examination addressing ALS should be provided on remand.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As part of his claim regarding undiagnosed illness due to Gulf War, the Veteran claimed the following conditions: severe headaches, disease of nerve root, pain in joints, chronic fatigue, muscle pain, memory loss, shortness of breath, gastroesophageal reflux disease (GERD), weight loss, depression, and degenerative disc disease.  The Veteran was afforded a VA Gulf War examination in March 2011.  However, the Veteran representative argues that the March 2011 VA examiner failed to review all of the evidence of record.  See December 2013 statement.  Indeed, the March 2011 VA examination report indicates that the Veteran's claims file was not available for review.  Thus, the Board finds that the Veteran should be afforded a new VA examination addressing the undiagnosed illness claim and the Veteran's complaints related to any such illness.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The Board notes that the Veteran was afforded VA examinations in November 1996 and August 1998 in relation to separate claims, not currently on appeal.  The November 1996 examination report indicates chronic lumbar syndrome of uncertain etiology and bilateral knee pain of uncertain etiology.  The August 1998 examination report indicates that the Veteran complained of right foot numbness, the etiology of which was unclear.  The new VA examination should consider these records in determining whether the Veteran has undiagnosed illness related to the Persian Gulf War.

In light of the remand, relevant ongoing private and/or VA medical records should also be requested.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for the conditions he asserts are related to service-related undiagnosed illness, i.e., severe headaches, disease of nerve root, pain in joints, chronic fatigue, muscle pain, memory loss, shortness of breath, gastroesophageal reflux disease (GERD), weight loss, depression, and degenerative disc disease.  After securing any necessary releases, request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine if the Veteran has a diagnosis of ALS.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

The examiner should indicate if the Veteran has a current diagnosis of ALS and comment on the etiology.

3.  Schedule the Veteran for a VA examination by a physician, preferably the one who performed the March 2011 examination, addressing the Veteran's claim of undiagnosed illness related to his Persian Gulf War service.  The entire claims file must be reviewed by the examiner. 

The examiner should answer the following questions:

	a) Does the Veteran have any currently diagnosed disability, related to severe headaches, disease of nerve root, pain in joints, chronic fatigue, muscle pain, memory loss, shortness of breath, gastroesophageal reflux disease (GERD), weight loss, depression, and degenerative disc disease?
   
	b) If any of the above listed conditions is attributable to a clinically diagnosed disability, then is it at least as likely as not (a 50 percent or greater probability) that these identified disabilities are related to or had their onset in his active service?

	c) Is at least as likely as not that any of the above identified conditions are attributable to an undiagnosed illness?  The examiner should consider previous VA examinations indicating chronic lumbar syndrome of uncertain etiology, bilateral knee pain of uncertain etiology, and right foot numbness of unclear etiology.

	d) Is it at least as likely as not that any of the above listed conditions is a manifestation of a medically unexplainable chronic multisymptom illness under 38 C.F.R. § 3.317?  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


